ALLOWABILTY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11-25 are allowed.

The following is an examiner’s statement of reasons for allowance:

Specifically, claim 1 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A device configured to build a target crop yield model for a predefined commodity produced in a predefined geographical region…
	building linear and non-linear models for each of the region/crop pairs, for each pair of region/crop data received, iterating through multiple builds for the target crop yield model utilizing multiple modeling approaches selected from the group consisting of multiple linear regression, regularized regression, principle components analysis, decision trees, and random forests, and wherein, within each modeling approach, parameters specific 
	wherein a predictive model generator considers and compares tailored parametrization for the target crop and region…After Final Office Action of March 17, 2021identifying, based on the multiple builds, a statistical approach and/or a predictor variable that improves a forecast yield accuracy of the crop yield model…and updating model parameters of the plurality of model parameters based upon the identified statistical approach and/or the predictor variable

Claims 2-8 and 18-25 are allowable due to their dependence on allowable claim 1.

Claim 9 is a system with substantially similar claim language as claim 1. 
Claims 11-17 are allowable due to their dependence on allowable claim 9.


The amendments and arguments made by the Applicant on September 17, 2021, of independent claims 1 and 9, which when considered in totality, were not found, taught or suggested in the prior art. Specifically, “building linear and non-linear models for each of the region/crop pairs, for each pair of region/crop data received, iterating through multiple builds for the target crop yield model utilizing multiple modeling approaches selected from the group consisting of multiple linear regression, regularized regression, principle components analysis, decision trees, and random forests, 

Aldo-Noiman et al (US 2017/0228475) teaches a method and system for modeling trends in crop yields, by determining one or more factors that impact yields of crops that were harvested from a plurality of agricultural field…then decomposing the yield data into decomposed yield data that identifies one or more data dependencies according to the one or more factors, thereby generating, based on the decomposed yield data, the one or more particular yield data, and generating forecasted yield data or reconstructing the yield data by incorporating the one or more particular yield data into the yield data. Ozaki et al (NPL; “Spatiotemporal Modeling of Agricultural Yield Data with an Application to Pricing Crop Insurance Contracts”) teaches modeling of agricultural yield data using hierarchical Bayesian models. Lastly, Stehling et al (US2016/0247082) teaches a crop model and prediction analytics system, for forecasting crop yield and an agronomic web portal including determining an expected yield at a first time, determining a growth function representing how the expected crop .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEREMY A DELOZIER/Examiner, Art Unit 2857   

/REGIS J BETSCH/Primary Examiner, Art Unit 2857